NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEONARDO PERALES-MERCADO,                       No.    18-70847

                Petitioner,                     Agency No. A097-381-676

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Leonardo Perales-Mercado, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We deny in part and dismiss in part the petition for review.

      Our jurisdiction to review the BIA’s discretionary determination that

Perales-Mercado lacked good moral character under the “catch-all” provision at 8

U.S.C. § 1101(f) is limited to questions of law or constitutional claims. See 8

U.S.C. § 1252(a)(2)(B), (D). Perales-Mercado has not established any error of law

in the BIA’s discussion of the IJ’s 2017 particularly serious crime determination as

part of its moral character analysis. See, e.g., Avendano-Hernandez v. Lynch, 800

F.3d 1072, 1078 (9th Cir. 2015) (“[T]he BIA may determine that [a DUI] offense

constitutes a particularly serious crime on a case-by-case basis[.]”).

      We do not reach Perales-Mercado’s contentions regarding the IJ’s per se

good moral character determination under 8 U.S.C. § 1101(f)(1) because our

review is limited to the BIA’s order. See Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010) (review is limited to the actual grounds relied upon by the BIA).

      Perales-Mercado’s contentions that the agency violated its own procedures,

and the BIA failed to review the IJ’s denial of voluntary departure, are not

supported by the record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    18-70847